Citation Nr: 0718669	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  06-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
benefits at the full-dollar rate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from March 1944 to November 1945 and with 
the Philippine Scouts from February 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In June 2007, the Board granted a motion to advance this 
appeal on the Board's docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran is a United States citizen who had service 
with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
Armed Forces of the United States (U.S.) during World War II.  
He has been in receipt of VA disability compensation payments 
since 1950.  

2.  The record shows that in 2005, from January 1, 2005 to 
April 17, 2005 and from September 7, 2005 to December 31, 
2005, the veteran was absent from the United States.  The 
veteran was present in the U.S. for 142 days in 2005. 

3.  The record shows that in 2006, from January 1, 2006 to 
May 10, 2006 and from June 20, 2006 to December 31, 2005, the 
veteran was absent from the U.S.  The veteran was present in 
the U.S. for 40 days in 2006.

4.  In 2005, the veteran informed the RO that he intended to 
live in the Philippines permanently due to his declining 
health and his advanced age.  

5.  Effective April 18, 2005, the veteran's VA benefits were 
reduced to the half-dollar rate because the veteran was not 
present in the U.S. for at least 183 days in 2005 and 2006 
and he was absent from the U.S. for more than 60 consecutive 
days.  


CONCLUSION OF LAW

The criteria for payment of VA benefits at the full-dollar 
rate for the period from April 18, 2005 are not met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 3.505 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
See 38 U.S.C.A. § 107 (West 2002).  

In order to continue receiving benefits at the full-dollar 
rate under this section, a veteran must be physically present 
in the U.S. for at least 183 days of each calendar year in 
which he or she receives payments at the full-dollar rate, 
and may not be absent from the U.S. for more than 60 
consecutive days at a time.  However, if a veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year.  VA will not 
consider a veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date.  
38 C.F.R. § 3.42.  

A veteran receiving benefits at the full-dollar rate under 
this section must notify VA within 30 days of leaving the 
U.S. or within 30 days if he or she loses either his or her 
U.S. citizenship or lawful permanent resident alien status.  
When a veteran no longer meets the eligibility requirements 
of the first paragraph of this section, VA will reduce his or 
her payment to the rate of $0.50 for each dollar authorized 
under the law, effective on the date determined under §3.505.  
If such veteran regains his or her U.S. citizenship or lawful 
permanent resident alien status, VA will restore full-dollar 
rate benefits, effective the date the veteran meets the 
eligibility requirements in § 3.42.  38 C.F.R. § 3.42(d).

The effective date of discontinuance of compensation for 
Filipino veterans under § 3.42 will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  If a veteran 
receiving benefits at the full-dollar rate under § 3.42 is 
physically absent from the U.S. for a total of 183 days or 
more during any calendar year, VA will reduce compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 183rd day of absence from the U.S.  Further, 
if a veteran receiving benefits at the full-dollar rate under 
§ 3.42 is physically absent from the U.S. for more than 60 
consecutive days, VA will reduce his or her compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 61st day of the absence.  38 C.F.R. § 3.505.

Discussion

The veteran contends that he should be awarded the full 
dollar rate for his VA benefits despite the fact that he 
lives permanently in the Philippines because his health is 
failing and because of his advanced age.  The veteran has 
been in receipt of VA benefits since 1950.  

Review of the record shows that since the amendments to 
§ 107, effective October 27, 2000, the veteran has been 
awarded a half-dollar rate or a full-dollar rate for his VA 
benefits depending on whether the veteran met the 
requirements of 38 C.F.R. § 3.42.  

In a January 2005 action, the RO informed the veteran that he 
was awarded half-dollar benefits from December 21, 2004 which 
was effective the 61st day of the veteran's absence from the 
U.S.  The veteran appealed this action.  In June 2005, the RO 
informed the veteran that they were assigning the full-dollar 
rate to the veteran's VA benefits from April 18, 2005.  In 
July 2006, the RO informed the veteran that he was awarded a 
half-dollar rate for the VA benefits effective April 18, 
2005, because the veteran did not meet the requirements of 
38 C.F.R. § 3.42 for 2005 and 2006.  

The record shows that in 2005, from January 1, 2005 to April 
17, 2005 and from September 7, 2005 to December 31, 2005, the 
veteran was absent from the U.S.  The veteran was present in 
the U.S. for only 142 days in 2005.  The record shows that in 
2006, from January 1, 2006 to May 10, 2006 and from June 20, 
2006 to December 31, 2005, the veteran was absent from the 
U.S.  The veteran was present in the U.S. for only 40 days in 
2006.  In September 2005, the veteran informed the RO that he 
intended to live in the Philippines permanently due to his 
declining health and his advanced age.  

Unfortunately for the veteran, 38 U.S.C.A. § 107 and 
38 C.F.R. § 3.42 do not provide a waiver of the residency 
requirements for the full-dollar rate.  There is no waiver of 
the residency requirements for health reason or age under the 
applicable law and regulations.  Thus, the veteran's claim 
lacks legal merit. 

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for entitlement to payment of VA benefits at 
the full-dollar rate for the period from April 18, 2005 to 
present is denied.



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

As discussed above, this case involves interpretation of 
legal provisions.  The United States Court of Appeals for 
Veterans Claims has held that in cases where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  Accordingly, the provisions of the VCAA do not 
apply in this case.  


ORDER

Entitlement to payment of VA benefits at the full-dollar rate 
for the period from April 18, 2005 is not warranted, and the 
appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


